Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or fairly teach an iron-type golf club with a filler material and the dimensional relationships claimed in the independent claims. Specifically, an iron with an enclosed cavity, the striking face having a face thickness of less than about 3 mm and a minimum face thickness no more than about 2.5 mm with the sole portion of the material surrounding the cavity no more than 2 mm with the club having a coefficient of restitution greater than about .8, as claimed in claims 23 and 41 is not shown in the art. The same is true of an iron with a cavity with a sole thickness of less than about 2 mm, with a minimum face thickness of the striking face no more than about 2 mm, with the cavity having a volume of 20 cc or less and the filler material occupying no less than 50% of the cavity and weighing less than about 5% of the total club head weight and having a density greater than .03g/cc of claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JOSEPH A KAUFMAN/                   Primary Examiner, Art Unit 3993                                                                                                                                                                                     
/EILEEN D LILLIS/SPRS, Art Unit 3993